EMPLOYEE RETENTION AND SEVERANCE PROGRAMS

 

The Company and its creditors recognize that the retention of key management
employees is crucial to the restructuring of the company and the preservation of
the value of the bankruptcy estate. This proposal is a compromise that has been
crafted to reflect the often-conflicting concerns raised by the Bank Group and
the Official Committee. The Company has identified 31 key employees whom it
needs to retain; a brief narrative concerning each is attached as Exhibit A. The
Company proposes three programs:

               1.  KERP - Key Employee Retention Plan

               2.  KESP - Key Employee Severance Plan

               3.  SUB - All Employee Severance Plan

Super Priority Carve-Out

Until such date that the pre-petition and post-petition secured debt (including
interest, default interest if applicable, and fees) is paid in full in cash (or
in some other form of consideration with consent), a cumulative cap of $8.5
million on all payments pursuant to the three plans shall apply. Afterwards, a
cumulative cap of $10.0 million on all payments pursuant to the three plans
shall apply.

A $5 million priming "carve-out" for the three plans shall apply. Any payments
made pursuant to these plans in excess of $3.5 million shall reduce the
carve-out on a dollar for dollar basis.  To the extent payments are ultimately
made from the carve-out, first priority shall be given to KERP claims, followed
by the KESP claims, with any remaining balance being allocated pro-rata among
the remaining SUB claims.

Key Employee Retention Plan

A retention bonus plan covering 31 key employees which provides cash payments to
key employees who remain with the company. The plan divides the key employees
into two tiers and provides total payments ranging from 50% to 75% of base
salary.

Cash payments in amounts per the attached Exhibit B shall be made in
installments according to the following schedule:

          20%          September 14, 2003

          30%          Upon the earlier of March 31, 2004, or the completion of
a liquidity event (or                             events) which results in
cumulative net cash proceeds of $105 million or
                            more, being applied to the senior secured debt

          20%          Upon the earlier of June 30, 2004, confirmation of plan
which provides for the                             payment in full in cash (or
some other form of consideration, with consent) of
                            all pre-petition and post-petition secured debt
(including any unpaid interest,                             default interest if
applicable, and fees), or a substantially complete liquidation

          30%          Upon the earlier of confirmation of plan which provides
for the payment in full                             in cash (or some other form
of consideration, with consent) of all pre-petition
                            and post-petition secured debt (including any unpaid
interest, default interest                             if applicable, and fees),
or a substantially complete liquidation

Any key employee who has not been terminated or who was terminated without Cause
or Constructively Terminated within 45 days of a qualifying plan confirmation
per above or a substantially complete liquidation, shall be entitled to all
payments otherwise payable under this plan.

Key employees terminated without Cause or Constructively Terminated after
September 15, 2003, but before July 1, 2004, shall upon termination receive a
pro rata payment of the next remaining installment amount. Additionally, a
$500,000 discretionary pool for spot bonuses and retention payments is included,
of which none may be paid to key employees otherwise due amounts under this
plan. The maximum total cost, in the event all 31 key employees remain through
the completion period and the discretionary pool is exhausted, is estimated to
be $3.921 million, as per attached Exhibit B.

Key Employee Severance Plan

Customary employment agreements with 23 key employees which in the event of
termination without Cause by the Company or a Constructive Termination provides
the key employee with a continuation of salary and benefits, as set forth on the
attached Exhibit C, for nine months. The agreements would "evergreen", on a
rolling nine-month basis, until plan confirmation or substantially completed
liquidation. Key employees covered by this plan are excluded from the
all-employee supplemental unemployment plan. The maximum total cost, in the
event that all 23 employees were terminated, is estimated to be $3.236 million,
as per attached Exhibit C.

Cause

shall include:



     1.  the willful and continued failure of employee to substantially perform
employee's duties;

     2.  the willful engaging by employee in illegal conduct, gross misconduct,
fraud,           embezzlement, misappropriation, breach of fiduciary duty or
other conduct that is           materially and demonstrably injurious to the
Company;

     3.  employee's conviction plea of no contest or nola contendere, deferred
adjudication or           unadjudicated probation for any felony or any crime
involving moral turpitude;

     4.  the willful failure of employee to carry out, or comply with, in any
material respects, any           lawful directive of the Chief Executive Officer
or the Board;

          or

     5.  employee's unlawful use (including being under the influence) or
possession of illegal           drugs.

Constructive Termination

or Constructively Terminated shall mean the actual termination of employment by
the key employee within 90 days of occurrence of any of the following actions
without the key employee's express prior written approval:



     1.  the failure of the Company to pay employee any compensation when due;

     2.  any reduction of employee's base salary that (a) is not part of a
general,           board-approved, salary reduction applicable to all key
employees, or (b) exceeds 25%;

     3.  any material reduction in employee's employee and fringe benefits that
is not part of a           general, board-approved, plan reducing benefits; or

     4.  the change of employee's principal place of employment to a location
more than fifty           miles from that existing on the effective date.

All-Employee Supplemental Unemployment Benefit Plan

This modified pre-petition plan provides for severance benefits, to include
half-pay and company-paid medical and dental insurance, for a graduated period
from 2.5 to 26 weeks. All full-time employees except the 23 employees covered
under the Key Employee Severance Plan are eligible. The maximum total cost, in
the event all employees are terminated, is estimated to be approximately $5.4
million.

Other Provisions

All loans and other amounts due the company by any employee must first be netted
against any amounts payable to such employee under these plans. Any amount of
netted payments shall count against the $8.5 million cap and the carve-out, if
applicable.

No severance benefits shall be triggered solely by a change of employer
resulting from a merger, consolidation, or the complete or partial sale of
assets.

These three plans shall be in lieu of all existing employment agreements and all
other pre-existing post-employment benefit plans, programs, or agreements for
severance, retention, health benefit, life insurance, and accidental death and
dismemberment benefits.